816 F.2d 680
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William A. JOHNSON, Plaintiff-Appellant,v.KENTUCKY SUPREME COURT, et al., Defendants-Appellees.
No. 86-5128.
United States Court of Appeals, Sixth Circuit.
April 23, 1987.

Before MARTIN, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order dismissing his civil rights action filed under 42 U.S.C. Sec.l983 for want of jurisdiction.  The matter has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the certified record and the parties briefs, the panel agrees unanimously that oral argument is not needed.  Rule 9(b)(3), Rules of the Sixth Circuit.


2
Plaintiff alleged in the district court that defendants' proceedings and disbarment decision denied him procedural due process and equal protection of laws.  The district court dismissed the matter for want of jurisdiction pursuant to the Anti-Injunction Act, 28 U.S.C. Sec. 2283.


3
Upon consideration, this Court affirms the district court's order of dismissal because the action does not challenge a state rule or regulation as an exception for preclusion by the Anti-Injunction Act.  District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983);  Getty v. Reed, 547 F.2d 971 (6th Cir. 1982) (per curiam).  Furthermore, the Kentucky Supreme Court's disbarment decision was judicial in nature and is precluded from federal district court review.  Feldman, 460 U.S. at 476-479.


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.